            Case 7:20-cr-00410-NSR Document 28 Filed 12/10/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

        -against-                                                              12/10/2020

VINCENT HERBERT,                                                  No. 20-CR-453 (NSR)

                              Defendant.                                 ORDER


NELSON S. ROMÁN, United States District Judge:

       A review of the docket reveals that the instant criminal action was commenced in December

2019; Defendant Vincent Herbert is charged with two counts of violating 18 U.S.C. § 921(g)(1) and

(2) – i.e., possessing ammunition after having previously been convicted of a crime punishable by

imprisonment for a term exceeding one year; Defendant has been detained since his arrest at the

Orange County Correctional Facility since his arrest on December 3, 2019; a status conference is

scheduled for January 14, 2021; and Defendant wishes to enter a guilty plea pursuant to a negotiated

plea agreement and advises the Court that resolution of this case will help facilitate the likely

resolution of a pending Violation of Supervised Release case pending before the Honorable Kenneth

M. Karra (15-cr-285).

       In light of the ongoing Coronavirus Disease 2019 (“COVID-19”) pandemic, Defendant’s desire

to resolve this matter without a trial as quickly as possible, the potential to expedite resolution of a

parallel pending criminal case against Defendant, Defendant’s increased risk of exposure to COVID-

19 as a result of the close quarters in which prisoners are incarcerated at Orange County Correctional

Facility, the exposure of COVID-19 to others if an in-person change of plea were required, and in

order to comply with social distancing protocols and the directives provided by the Chief Judge of the

United States District Court for the Southern District of New York to limit in-person court appearances

due to the risk presented by COVID-19, it is the Court’s determination that in order to prevent serious
             Case 7:20-cr-00410-NSR Document 28 Filed 12/10/20 Page 2 of 2


harm to the interest of justice, Defendant Vincent Herbert can and should be permitted to change his

plea by video teleconference or by telephone conference before this Court or a Magistrate Judge of this

Court pursuant to the CARES Act § 15002(b)(2)(A).

         Accordingly, it is hereby ORDERED that the plea hearing for Defendant Vincent Herbert be

conducted by video teleconference or by telephone conference (if video conference is unavailable)

before this Court or a Magistrate Judge at a date and time mutually convenient to the Court and all

parties concerned. The Clerk of Court is requested to terminate the motion at ECF No. 34.




Dated:    December 10, 2020                                SO ORDERED:
          White Plains, New York


                                               ________________________________
                                                      NELSON S. ROMÁN
                                                    United States District Judge
